Title: To Alexander Hamilton from Oliver Wolcott, Junior, 3 September 1800
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Washington Sept. 3d. 1800
Dear Sir.
I am favoured with your Letters of the 3d. & 19th. instant. You will have thought it strange that the first has not been acknwledged—it has been out of my power: the effects of a new Climate want of exercise and too much application to official business, produced a serious indisposition, which disabled me from writing for a forth-night; I am now recovering, though I remain weak.
I had commenced the Statement which I promised & soon found myself embarrased with the reflection which has occurred to you. We know that the present humiliation of the federal party, is to be attributed to the violent & inconsistent conduct of the President. We also know that opinions have been frequently express⟨ed⟩ by him, not only unjust to individuals, but highly imprudent & dangerous in relation to the public Interests. It is as I conceive perfectly proper & a duty, to make known those defects & errors which disqualify Mr. Adams, for ⟨th⟩e great trust with which he is now ⟨inves⟩ted; but the publication of particular ⟨inci⟩dents & conversations, the knowledge of ⟨which⟩ has resulted from official relations ⟨will⟩ by many good men be considered as improper. The most flagrant outrages in decency attended the demands of Mr. McHenrys resignation—perhaps there exists no obligation to conceal what occurred at the time when the official relation was disolved & it is I presume equally fair to deduce evidences of unfitness from any notorious circumstances, which have attended the Presidents administration—my Statement will be made on these principles.
But the situation in which we are both placed is delicate & somewhat perplexing—whatever you may say or write, will by a class of people be attributed to personal resentment—while it will be said that the President has not injured me; that he has borne with my open disapprobation of his measures & that I ought ⟨not to⟩ oppose his administration by disclosing what some will term, personal or official Secrets.
Having reflected on the dilemma, I have concluded, that as it respects myself, I was justifiable in continuing in Office during the present year, on the ground of the sudden innovations in ⟨the⟩ adminstration which afforded ⟨me no⟩ opportunity for reflection, befor⟨e the⟩ termination of the last Session of Congress: that the unsettled state of the Departments; the removal of the Offices to this place; the absence of the President from the Seat of Government & the duty of preserving order in that branch of business, which had been committed to my care, were circumstances, which justly disuaded me from an abrupt resignation, while they left me free to exercise my opinion & rights as an individual, upon any question relative to the public policy & interests.
To secure myself against the imputation of being concerned in a secret Cabal, I have however thought it my duty to express my opinions and intentions frankly to my Colleagues, in the same manner as I have done to my private correspondents. I am apprized that I shall by some be considered as factious but the accusation is less offensive, than the suspicion of cunning or subserviency to measures which I seriously disapprove, to which I should otherwise be exposed.
The result of a free correspondence with my friends in Massachusetts & Connecticut is, that the former are disinclined to a public discussion of the conduct of the President: those of Connecticut, think as we do, & probably may express their sentiments by their Votes, but they will not agitate the public mind without perceiving that some important object is to be acquired.
I have been much surprized & chagrined to find our party so unstable & inefficient. We must however take things as we find them—they are indeed bad, but they may be made worse. I am clearly of opinion that you ought to publish nothing with your signature at present. It is the business of some less conspicuous characters to commence an investigation: the President cannot except for a moment injure your character—his project of placing himself at the head of a new Party will not succeed & the impressions which his declarations respecting a British Party first made, have already in a great measure been effaced. From my correspondence I infer that Genl. Pinckney will obtain all the Votes of Massachusetts. I conclude however that Mr. Jefferson will certainly be elected Prest. The Anties have the command of the Press. The current of public opinion is in their favour. Those who are confirmed in opposition are interested in classing the friends of Mr Adams & Genl. Pinckney together. Their Interests could only be seperated by a bold & united effort. The time for making this effort has been permitted to elapse. The only remaining chance is to be expected from the result of the mission to France & I am inclined to think that even this will operate in favour of Mr. Jefferson.
Our dispatches are only to the 17th. of May at which time nothing had been done beyond a mutual disclosure of the points in controversy—the discussions had been temperate, but firm on both sides. I have little doubt that the negociation has failed and that the report from St. Sebastians is true both as to the general fact as well as the particular cause of rupture. You will judge, whether in the present languid state of the federal party it will be possible to resist the impression which the Democrats will attempt to make, that an accomodation ought to take place, on the ground of compensation for illegal captures on one hand and a revival of the old Treaties on the other. Will our people listen to arguments derived from a sense of national honour & permanent policy in opposition to their desire for Peace & to the immediate Interests of the merchants? will they patiently bear to be told, that the Treaty with G. B. already the supposed cause of much embarrassment opposes an insuperable obstacle to the revival of the antient Treaties with France?
To return to the point in which we are interested—namely whether a formal defense against Mr. Adams’s observations is expedient—permit me to say, that the poor old Man is sufficiently successful in undermining his own Credit and influence. Strange Reports are in circulation many of which are well founded and believed. At N Haven he told Mr. Edwards, that a British faction existed here, which it was necessary to break up—to another person of great respectability, he said that this Country could not get along without an hereditary Chief. The Jacobins report both Stories & the people believe that their President is Crazy. This is the honest truth & what more can be said on the subject.
I have attended to the publications in the Aurora, we may regret, but we cannot now prevent the mischiefs which these falshoods produce. The Aurora is but one of many papers, which contain similar misrepresentations. They are echoed by organized Committees through a great part of the Union; we may as well attempt to arrest the progress of fire in a mess of gun powder as to suppress these calumnies; they must have their course and the vindication of official characters must be left to an enquiry by Congress.
I feel entire confidence, that the manner in which the business of the Treasury has been conducted both during your own & my administration, will bear the strictest scrutiny. The accounts relative to the payment of pensions and Interest while you was in Office, have long since been settled, and it will appear that no improper advances were made. The accounts which have been published, through the infidelity of some of the Clerks are among the most recent transactions of the Department. Colo. Pickerings conduct will be found correct; Mr. Daytons incorrect—but the advances were made on his written applications & it was impossible for me to foreknow, that he intended to force a Loan from the Treasury, or that he would unjustifiably delay to settle his Accounts. The advances for Pensions never exceeded and frequently fell short of the precise sums required by the War Department; the payments for dividends of Interest have been governed by a person which rendered Estimates unnecessary. It is my present intention to invite an Enquiry, which will confute every calumny against your or my character & shew the state of the Dept. at the close of this year. It is incumbent on those who have raised the Storm to watch its future progress & effects.
At the moment of closing this Letter I have recd. a Letter from Mr. Cabot, by which I find that Mr. Adams will be supported in Massachusetts in conjunction with Genl: Pinckney. This confirms the ideas which I have suggested of the inexpediency of any thing being published with your signature. I will soon compleat my statement though I do not see that it can be of any present use. We must it seems renounce our plan or continue it, without support.

Mr. Jefferson will probably be elected, for I hold it to be impossible that men of sense should cordially support Mr. Adams, whatever they may affect. I am truely & sincerely yrs.
Oliver Wolcott.
Alexander Hamilton Esqr.

N.B. Mr. Adams’s Letters to Tench Coxe will serve instead of Volumns for an illustration of character. The enquiry of the Duke of Leeds after a Classmate, was a strange ground for impeaching the integrity of an old Soldier & Patriot as well as the wisdom of the American Govt. Besides the Journals of Congress will prove, that the limitation of Mr. Adams’s commission to three years, was established by the Votes of all the Eastern States and among others by the Vote of the favourite Gerry. See the Journal of the ⟨17th, 18th and 2⟩4th of February 1785.
O W. 
